Exhibit 99.1 NOTICE Notice is hereby given that the Twelfth Annual General Meeting of the Members of Rediff.com India Limited will be held on Friday, 21st September, 2007, at 10 a.m. (IST) at the Registered Office of the Company situated at First Floor, Mahalaxmi Engineering Estate, L. J. First Cross Road, Mahim (West), Mumbai 400016, to transact the following business: ORDINARY BUSINESS 1. To receive, consider and adopt the Audited Balance Sheet as at March 31, 2007 and Profit & Loss Account for the year ended as on that date and the reports of the Auditors and Directors’ thereon. 2. To appoint a Director in place of Diwan Arun Nanda, Director retiring by rotation and being eligible, offers himself for reappointment. 3. To appoint a Director in place of Mr. Sunil Phatarphekar, Director retiring by rotation and being eligible, offers himself for reappointment. 4. To appoint Auditors and fix their remuneration by passing the following resolution as an Ordinary Resolution with or without modification(s); “RESOLVED that M/s Deloitte Haskins & Sells, Chartered Accountants, Mumbai be and are hereby re-appointed as Statutory Auditors of Rediff.com India Limited and to hold office from the conclusion of this Annual General Meeting till the conclusion of the next Annual General Meeting at a remuneration to be decided by the Board of Directors/Audit Committee of the Directors of the Company.” By Order of the Board For Rediff.com India Limited sd/- PLACE: MUMBAI
